FILED
                            NOT FOR PUBLICATION                             APR 18 2013

                                                                        MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                            FOR THE NINTH CIRCUIT



RUBIO IZAGUIRRE,                                 No. 11-35972

              Plaintiff - Appellant,             D.C. No. 1:10-cv-00581-WBS

  v.
                                                 MEMORANDUM *
GREENWOOD MOTOR LINES, INC., an
Ohio corporation, DBA R & L Carriers
and JOHN & JANE DOES I-X, whose true
identitites are presently unknown,

              Defendants - Appellees.



                  Appeal from the United States District Court
                             for the District of Idaho
                William B. Shubb, Senior District Judge, Presiding

                             Submitted April 12, 2013 **
                                Seattle, Washington




        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

                                          1
Before: TASHIMA and CALLAHAN, Circuit Judges, and SEABRIGHT, District
Judge.***

      Plaintiff-Appellant Rubio Izaguirre appeals the district court’s decision

granting summary judgment in favor of Defendant-Appellee Greenwood Motor

Lines, Inc. (“Greenwood”) on his employment discrimination claims. The district

court found that Izaguirre had sued the wrong entity because he was actually

employed by R&L Carriers Shared Services, LLC (“Shared Services”). It denied

his requests to modify the scheduling order and for leave to amend his complaint.

It then granted Greenwood’s motion for summary judgment because Izaguirre

could not establish that Greenwood and Shared Services should be treated as the

same entity.

      We review the district court’s denial of requests for leave to amend and to

modify the scheduling order for abuse of discretion and review the court’s decision

to grant summary judgment de novo. C.F. ex rel. Farnan v. Capistrano Unified

Sch. Dist., 654 F.3d 975, 983 (9th Cir. 2011), cert. denied sub nom. C.F. v.




        ***
             The Honorable J. Michael Seabright, District Judge for the U.S.
District Court for the District of Hawaii, sitting by designation.

                                          2
Corbett, 132 S. Ct. 1566 (2012). We have jurisdiction pursuant to 28 U.S.C. §

1291 and we affirm.1

                                           I

      Izaguirre argues that the district court abused its discretion by denying his

motions to amend his complaint and modify the scheduling order. Because he did

not move to amend his complaint until after the deadline established in the

scheduling order for amending pleadings expired, he was required to demonstrate

“good cause” pursuant to Federal Rule of Civil Procedure 16. Johnson v.

Mammoth Recreations, Inc., 975 F.2d 604, 608-09 (9th Cir. 1992). The good

cause inquiry turns primarily on the moving party’s diligence. Id. at 609.

      The district court concluded that Izaguirre “should have known the identity

of his employer without conducting discovery” because he was paid by Shared

Services, filed administrative charges against Shared Services, and filed a workers

compensation claim against Shared Services. Indeed, in the administrative

proceeding, Shared Services admitted that it employed Izaguirre. In contrast, in its

answer, amended answer, and discovery responses, Greenwood repeatedly denied




      1
        As the parties are familiar with the facts of the case, we repeat only those
facts necessary to explain our decision.

                                           3
that it was Izaguirre’s employer. On the present record, we cannot conclude that

the district court abused its discretion.

                                            II

      Izaguirre also contends that the district court erred in granting summary

judgment because Greenwood and Shared Services should be treated as a single

entity-employer under the test articulated in Morgan v. Safeway Stores, Inc., 884

F.2d 1211, 1213 (9th Cir. 1989). Even if the Morgan test applies in this context,

but see Anderson v. Pac. Mar. Ass’n, 336 F.3d 924, 928-29 (9th Cir. 2003), we

conclude that Izaguirre cannot satisfy it. Although there was some evidence of

common management and ownership, any such dispute is not material because

there was little evidence of interrelated operations and no evidence of centralized

control of labor relations. See Kang v. U. Lim Am., Inc., 296 F.3d 810, 815 (9th

Cir. 2002) (indicating that centralized control of labor relations is the “most

critical” factor). Significantly, there was no evidence that Greenwood played any

role in employment decisions at issue. See Johnson v. Crown Enters., Inc., 398

F.3d 339, 343 (5th Cir. 2005). Accordingly, viewing the evidence in the light most

favorable to Izaguirre, we conclude that the district court did not err in granting

Greenwood’s motion for summary judgment.

      AFFIRMED.


                                            4